Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 5, 1975, convicting her of burglary in the second degree and assault in the second degree, after a nonjury trial, and imposing sentence. Judgment modified, on the facts, by reversing the conviction of burglary in the second degree and the sentence imposed thereon, and dismissing the said count. As so modified, judgment affirmed. There was insufficient evidence to support the conviction of the crime of burglary in the second degree (see Penal Law, § 140.25). The guilt of the defendant of the crime of assault in the second degree was established beyond a reasonable doubt. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.